Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered May 16, 2002, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction because the People failed to prove that his statements to the police were voluntary and failed to disprove his justification defense is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon *525the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions either are without merit or do not warrant reversal. Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.